Barker, J.
As tenant in common in fee, the petitioner was owner of the land, and as owner she was herself required to bring in a list of her estate liable to taxation, in accordance with the assessors’ call. Under Pub. Sts. c. 11, §§ 69-73, her omission to bring in a list justified the respondents in dismis*217sing her petition for an abatement, unless, as she contends, the case is within the provisions of St. 1888, c. 315, § 1.
Whether, upon the facts, the petitioner could be found to be a tenant paying rent, is at least questionable. However that may be, the St. 1888, c. 315, § 1, is not intended to apply to tenants who are also part owners of the real estate for which they pay rent, and the neglect which the statute excuses, saying that it shall not prevent the making of an abatement, is not the personal neglect of the tenant, but of some other owner of the land which the tenant is under obligation to pay taxes upon.

Petition dismissed.